           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 1 of 27




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARVIN D. RICHARD,                              Case No. 2:18-cv-00181-KJD-NJK
5
           Petitioner,
6                                                     ORDER
           v.
7

8     JERRY HOWELL, et al.,
9          Respondents.
10

11

12   Introduction
13          In this habeas corpus action, brought by Nevada prisoner Marvin D. Richard,
14   who is represented by appointed counsel, Richard’s third amended habeas petition is
15   before the Court for resolution of the merits of the remaining claims. The Court will deny
16   Richard’s petition, as is explained below.
17   Background
18          On October 13, 2010, Richard was convicted, after a jury trial, in Nevada’s Eighth
19   Judicial District Court (Clark County), of second-degree murder with use of a deadly
20   weapon, and he was sentenced to 10 to 25 years in prison for the murder and an
21   additional and consecutive 3 to 8 years for the use of a deadly weapon. See Judgment
22   of Conviction, Exh. 2 (ECF No. 9-2). The conviction was the result of Richard’s killing,
23   by stabbing, of his long-time live-in girlfriend, Loreal Goodwin.
24          Richard appealed, and the Nevada Supreme Court affirmed the judgment of
25   conviction on June 8, 2011. See Order of Affirmance, Exh. 6 (ECF No. 9-6).
26          Richard filed a pro se state habeas petition on February 21, 2012. See Petition
27   for Writ of Habeas Corpus, Exh. 8 (ECF No. 9-8). Counsel was appointed for Richard,
28   and, with counsel, Richard supplemented his petition. See Supplemental Petition for
                                                  1
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 2 of 27




1    Post-Conviction Writ of Habeas Corpus, Exh. 11 (ECF Nos. 9-11, 10-1, 10-2); Amended

2    Supplemental Petition for Post-Conviction Writ of Habeas Corpus, Exh. 13 (ECF No. 10-

3    4). The state district court held an evidentiary hearing on August 28, 2014. See

4    Transcript of Evidentiary Hearing, Exh. 161 (ECF No. 40-1). After the evidentiary

5    hearing, the court appointed an expert on battered-spouse syndrome to evaluate

6    Richard. See Order Appointing Dr. Shera Bradley, Ph.D. as Court Appointed

7    Psychologist, Exh. 17 (ECF No. 11-2). The court ordered supplemental briefing, and

8    Richard filed a second supplemental petition. See Second Supplemental Petition for

9    Writ of Habeas Corpus, Exh. 18 (ECF No. 11-3). Then, after entertaining oral argument,

10   the state district court denied Richard’s petition in a written order filed on August 17,

11   2016. See Transcript of Proceedings, January 20, 2016, Exh. 180 (ECF No. 40-20);

12   Findings of Fact, Conclusions of Law and Order, Exh. 22 (ECF No. 11-7). Richard

13   appealed, and the Nevada Court of Appeals affirmed the denial of Richard’s petition on

14   August 16, 2017. See Order of Affirmance, Exh. 28 (ECF No. 11-13).

15          This Court received a pro se petition for writ of habeas corpus from Richard,

16   initiating this action, on January 31, 2018. See Petition for Writ of Habeas Corpus, p. 1

17   (ECF No. 1-1, p. 2). The Court granted Richard’s motion for appointment of counsel,

18   and appointed counsel to represent him. See Order entered February 9, 2018 (ECF No.

19   4). With counsel, Richard filed a first amended petition on March 23, 2018 (ECF No. 8),

20   a second amended petition on October 4, 2018 (ECF No. 18), and a third amended

21   petition, now his operative petition, on April 22, 2019 (ECF No. 50).

22          In his third amended petition, Richard asserts the following grounds for habeas

23   corpus relief:

24          1A.      Richard’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel, on account of his trial counsel’s
25          failure “to call lay witnesses in support of the theory of self-defense.”
26

27

28
                                                   2
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 3 of 27




1           1B. Richard’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel, on account of his trial counsel’s
2           failure “to present expert evidence regarding psychological issues
            involving intimate partner violence.”
3
            1C. Richard’s federal constitutional rights were violated as a result of
4           ineffective assistance of his trial counsel, because “trial counsel tricked
            Mr. Richard into testifying in his defense.”
5
            1D. Richard’s federal constitutional rights were violated as a result of
6           ineffective assistance of his trial counsel, because “counsel didn’t ask
            Mr. Richard about Ms. Goodwin’s aggressive nature.”
7
            1E. Richard’s federal constitutional rights were violated as a result of
8           ineffective assistance of his trial counsel, because “counsel failed to follow
            up on juror tampering.”
9
            1F.     Richard’s federal constitutional rights were violated as a result of
10          ineffective assistance of his trial counsel, on account of his trial counsel’s
            failure “to litigate the issue whether the police acted in bad faith when they
11          failed to test Mr. Richard’s blood.”
12          2.     Richard’s federal constitutional rights were violated as a result of
            ineffective assistance of his trial counsel, because of trial counsel’s failure
13          to present certain evidence in mitigation at Richard’s sentencing.
14          3.    Richard’s federal constitutional rights were violated because, when
            he decided to testify at trial, Richard “did not knowingly and voluntarily
15          waive his right against self-incrimination.”
16          4.      Richard’s federal constitutional rights were violated because “[t]he
            jury’s verdict was contaminated by juror misconduct and tampering.”
17
            5.     Richard’s federal constitutional rights were violated because “[t]he
18          State failed to preserve material evidence by not testing Mr. Richard’s
            blood, it made that decision in bad faith, and the relevant detective lied
19          about that under oath.”
20          6.     Richard’s federal constitutional rights were violated because “[t]he
            State failed to timely turn over relevant discovery to defense counsel.”
21

22   Third Amended Petition (ECF No. 51), pp. 11–35.
23          On May 22, 2019, Respondents filed a motion to dismiss (ECF No. 52), arguing
24   that Grounds 1C, 1D and 3 of Richard’s third amended petition are barred by the statute
25   of limitations, and that Grounds 1B, 1C, 1D, 1E, 1F, 3, 4 and 5 are, in part or in their
26   entirety, unexhausted in state court. The Court ruled on the motion to dismiss on
27   November 5, 2019. See Order entered November 5, 2019 (ECF No. 61). The Court
28   dismissed Grounds 1C, 1D, 3 and 4, and the part of Ground 5 asserting that Richard’s
                                                   3
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 4 of 27




1    federal constitutional rights were violated because the detective lied under oath; the
2    Court denied the motion in all other respects. See id.
3           Respondents then filed an answer on March 3, 2020 (ECF No. 66), and Richard

4    filed a reply on August 7, 2020 (ECF No. 74).

5           Along with his reply, on August 7, 2020, Richard filed a motion for an evidentiary

6    hearing (ECF No. 75). Respondents filed an opposition to that motion on August 21,

7    2020 (ECF No. 76), and Richard filed a reply on August 26, 2020 (ECF No. 77).

8    Analysis

9           Standard of Review

10          28 U.S.C. § 2254(d), enacted as part of the Antiterrorism and Effective Death

11   Penalty Act (AEDPA), sets forth the primary standard of review applicable in a federal

12   habeas corpus action:

13                An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted with
14          respect to any claim that was adjudicated on the merits in State court
            proceedings unless the adjudication of the claim―
15
                          (1) resulted in a decision that was contrary to, or
16                 involved an unreasonable application of, clearly established
                   Federal law, as determined by the Supreme Court of the
17                 United States; or
18                       (2) resulted in a decision that was based on an
                   unreasonable determination of the facts in light of the
19                 evidence presented in the State court proceeding.
20   28 U.S.C. § 2254(d). A state court decision is contrary to clearly established Supreme

21   Court precedent, within the meaning of 28 U.S.C. § 2254(d)(1), “if the state court

22   applies a rule that contradicts the governing law set forth in [the Supreme Court’s]

23   cases” or “if the state court confronts a set of facts that are materially indistinguishable

24   from a decision of [the Supreme Court] and nevertheless arrives at a result different

25   from [the Supreme Court’s] precedent.” Lockyer v. Andrade, 538 U.S. 63, 73 (2003)

26   (quoting Williams v. Taylor, 529 U.S. 362, 405–06 (2000)). A state court decision is an

27   unreasonable application of clearly established Supreme Court precedent, within the

28   meaning of 28 U.S.C. § 2254(d)(1), “if the state court identifies the correct governing
                                                   4
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 5 of 27




1    legal principle from [the Supreme Court’s] decisions but unreasonably applies that

2    principle to the facts of the prisoner’s case.” Lockyer, 538 U.S. at 75 (quoting Williams,

3    529 U.S. at 413). The “unreasonable application” clause requires the state court

4    decision to be more than incorrect or erroneous; the state court’s application of clearly

5    established law must be objectively unreasonable. Id. (quoting Williams, 529 U.S. at

6    409). The analysis under section 2254(d) looks to the law that was clearly established

7    by United States Supreme Court precedent at the time of the state court’s decision.

8    Wiggins v. Smith, 539 U.S. 510, 520 (2003).

9           The Supreme Court has instructed that “[a] state court’s determination that a

10   claim lacks merit precludes federal habeas relief so long as ‘fairminded jurists could

11   disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562

12   U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The

13   Supreme Court has also instructed that “even a strong case for relief does not mean the

14   state court’s contrary conclusion was unreasonable.” Id. at 102 (citing Lockyer, 538 U.S.

15   at 75); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (AEDPA standard is “a

16   difficult to meet and highly deferential standard for evaluating state-court rulings, which

17   demands that state-court decisions be given the benefit of the doubt” (internal quotation

18   marks and citations omitted)).

19          The state courts’ “last reasoned decision” is the ruling subject to section 2254(d)

20   review. Cheney v. Washington, 614 F.3d 987, 995 (9th Cir. 2010). When a state

21   appellate court does not provide an explanation for its decision, the federal habeas

22   court “should ‘look through’ the unexplained decision to the last related state-court

23   decision that does provide a relevant rationale” and “presume that the unexplained

24   decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018);

25   see also Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991) (the federal court may look

26   through to the last reasoned state court decision).

27          Where the state court summarily denied a claim but there is no reasoned state-

28   court decision on the claim, a presumption exists that the state court adjudicated the
                                                  5
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 6 of 27




1    claim on the merits, unless “there is reason to think some other explanation for the state

2    court’s decision is more likely.” Harrington, 562 U.S. at 99–100. In that case, a

3    reviewing federal court “must determine what arguments or theories supported or ...

4    could have supported, the state court’s decision; and then it must ask whether it is

5    possible fairminded jurists could disagree that those arguments or theories are

6    inconsistent with the holding in a prior decision of [the Supreme] Court.” Id. at 102.

7           In considering a habeas petitioner’s claims under section 2254(d), the federal

8    court takes into account only the evidence presented in state court. Pinholster, 563 U.S.

9    at 185–87.

10          The federal court’s review is de novo for claims not adjudicated on their merits by

11   the state courts. See Cone v. Bell, 556 U.S. 449, 472 (2009); Porter v. McCollum, 558

12   U.S. 30, 39 (2009).

13          Procedural Default and Martinez

14          In Coleman v. Thompson, 501 U.S. 722 (1991), the Supreme Court held that a

15   state prisoner who fails to comply with the state’s procedural requirements in presenting

16   claims is barred by the adequate and independent state ground doctrine from obtaining

17   a writ of habeas corpus in federal court. Coleman, 501 U.S. at 731–32 (“Just as in those

18   cases in which a state prisoner fails to exhaust state remedies, a habeas petitioner who

19   has failed to meet the State’s procedural requirements for presenting his federal claims

20   has deprived the state courts of an opportunity to address those claims in the first

21   instance.”). Where such a procedural default constitutes an adequate and independent

22   state ground for denial of habeas corpus, the default may be excused only if “a

23   constitutional violation has probably resulted in the conviction of one who is actually

24   innocent,” or if the prisoner demonstrates cause for the default and prejudice resulting

25   from it. Murray v. Carrier, 477 U.S. 478, 496 (1986).

26          To demonstrate cause for a procedural default, the petitioner must “show that

27   some objective factor external to the defense impeded” his efforts to comply with the

28   state procedural rule. Murray, 477 U.S. at 488. For cause to exist, the external
                                                  6
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 7 of 27




1    impediment must have prevented the petitioner from raising the claim. See McCleskey

2    v. Zant, 499 U.S. 467, 497 (1991). With respect to the prejudice prong, the petitioner

3    bears “the burden of showing not merely that the errors [complained of] constituted a

4    possibility of prejudice, but that they worked to his actual and substantial disadvantage,

5    infecting his entire [proceeding] with errors of constitutional dimension.” White v. Lewis,

6    874 F.2d 599, 603 (9th Cir. 1989), citing United States v. Frady, 456 U.S. 152, 170

7    (1982).

8           In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court ruled that ineffective

9    assistance of post-conviction counsel may serve as cause to overcome the procedural

10   default of a claim of ineffective assistance of trial counsel. The Coleman Court had held

11   that the absence or ineffective assistance of state post-conviction counsel generally

12   could not establish cause to excuse a procedural default because there is no

13   constitutional right to counsel in state post-conviction proceedings. See Coleman, 501

14   U.S. at 752–54. In Martinez, however, the Supreme Court established an equitable

15   exception to that rule, holding that the absence or ineffective assistance of counsel at

16   an initial-review collateral proceeding may establish cause to excuse a petitioner's

17   procedural default of substantial claims of ineffective assistance of trial counsel. See

18   Martinez, 566 U.S. at 9. The Court described “initial-review collateral proceedings” as

19   “collateral proceedings which provide the first occasion to raise a claim of ineffective

20   assistance at trial.” Id. at 8.

21          Standards Governing Claims of Ineffective Assistance of Counsel

22          In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

23   propounded a two-part test for analysis of claims of ineffective assistance of counsel:

24   the petitioner must demonstrate (1) that the attorney’s representation “fell below an

25   objective standard of reasonableness,” and (2) that the attorney’s deficient performance

26   prejudiced the defendant such that “there is a reasonable probability that, but for

27   counsel’s unprofessional errors, the result of the proceeding would have been different.”

28   Strickland, 466 U.S. at 688, 694. A court considering a claim of ineffective assistance of
                                                  7
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 8 of 27




1    counsel must apply a “strong presumption” that counsel’s representation was within the

2    “wide range” of reasonable professional assistance. Id. at 689. The petitioner’s burden

3    is to show “that counsel made errors so serious that counsel was not functioning as the

4    ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. To establish

5    prejudice under Strickland, it is not enough for the habeas petitioner “to show that the

6    errors had some conceivable effect on the outcome of the proceeding.” Id. at 693.

7    Rather, the errors must be “so serious as to deprive the defendant of a fair trial, a trial

8    whose result is reliable.” Id. at 687.

9           Where a state court previously adjudicated a claim of ineffective assistance of

10   counsel under Strickland, establishing that the state court’s decision was unreasonable

11   is especially difficult. See Harrington, 562 U.S. at 104–05. In Harrington, the Supreme

12   Court instructed:

13          The standards created by Strickland and § 2254(d) are both “highly
            deferential,” [Strickland, 466 U.S. at 689]; Lindh v. Murphy, 521 U.S. 320,
14          333, n.7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997), and when the two apply
            in tandem, review is “doubly” so, Knowles [v. Mirzayance, 556 U.S. 111,
15          123 (2009)]. The Strickland standard is a general one, so the range of
            reasonable applications is substantial. 556 U.S., at 123, 129 S.Ct. at 1420.
16          Federal habeas courts must guard against the danger of equating
            unreasonableness under Strickland with unreasonableness under
17          § 2254(d). When § 2254(d) applies, the question is not whether counsel’s
            actions were reasonable. The question is whether there is any reasonable
18          argument that counsel satisfied Strickland's deferential standard.
19   Harrington, 562 U.S. at 105; see also Cheney v. Washington, 614 F.3d 987, 995 (9th

20   Cir. 2010) (“When a federal court reviews a state court's Strickland determination under

21   AEDPA, both AEDPA and Strickland’s deferential standards apply; hence, the Supreme

22   Court's description of the standard as ‘doubly deferential.’ [Yarborough v. Gentry, 540

23   U.S. 1, 6 (2003) (per curiam)].”).

24          Grounds 1A, 1B and 2

25          In Ground 1A, Richard claims that his federal constitutional rights were violated

26   as a result of ineffective assistance of his trial counsel, on account of his trial counsel’s

27   failure “to call lay witnesses in support of the theory of self-defense.” Third Amended

28   Petition (ECF No. 51), pp. 11–19. In Ground 1B, Richard claims that his federal
                                                   8
           Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 9 of 27




1    constitutional rights were violated as a result of ineffective assistance of his trial

2    counsel, on account of his trial counsel’s failure “to present expert evidence regarding

3    psychological issues involving intimate partner violence.” Id. at 19–25. In Ground 2,

4    Richard claims that his federal constitutional rights were violated as a result of

5    ineffective assistance of his trial counsel, because of trial counsel’s failure to present

6    certain evidence—the same evidence he points to in Grounds 1A and 1B—in mitigation

7    at Richard’s sentencing. Id. at 31–32.

8           Richard asserted these claims in his state habeas action. See Supplemental

9    Petition for Post-Conviction Writ of Habeas Corpus, Exh. 11 (ECF Nos. 9-11, 10-1, 10-

10   2); Amended Supplemental Petition for Post-Conviction Writ of Habeas Corpus, Exh. 13

11   (ECF No. 10-4). The state district court held an evidentiary hearing, at which Richard

12   and his trial counsel testified. See Transcript of Evidentiary Hearing, Exh. 161 (ECF No.

13   40-1). After the evidentiary hearing, the court appointed an expert on battered-spouse

14   syndrome to evaluate Richard. See Order Appointing Dr. Shera Bradley, Ph.D. as Court

15   Appointed Psychologist, Exh. 17 (ECF No. 11-2). Then, after entertaining supplemental

16   briefing (see Second Supplemental Petition for Writ of Habeas Corpus, Exh. 18 (ECF

17   No. 11-3)) and oral argument (see Transcript of Proceedings, January 20, 2016, Exh.

18   180 (ECF No. 40-20)), the state district court denied relief. See Findings of Fact,

19   Conclusions of Law and Order, Exh. 22 (ECF No. 11-7). Richard appealed, and the

20   Nevada Court of Appeals affirmed, ruling as follows on these claims:

21                  First, Richard argued his trial counsel was ineffective for failing to
            present a defense based upon battered spouse syndrome and for failing
22          to present witnesses who could have supported such a defense. Richard
            failed to demonstrate his trial counsel’s performance was deficient or
23          resulting prejudice. “Where counsel and the client in a criminal case
            clearly understand the evidence and the permutations of proof and
24          outcome, counsel is not required to unnecessarily exhaust all available
            public or private resources” in order to properly represent a defendant.
25          Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). At the
            evidentiary hearing, trial counsel testified Richard informed him of the
26          victim's aggressive actions and he examined battered spouse syndrome
            as a possible defense, but concluded there were problems with such a
27          defense in this matter and focused on self-defense for the trial. Trial
            counsel also testified he interviewed witnesses who could have testified
28          regarding the relationship between Richard and the victim, as well as
                                                    9
     Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 10 of 27




1     Richard's reaction to confrontation, but chose not to present their
      testimony at trial out of a concern they would contradict Richard’s
2     testimony. Tactical decisions such as these “are virtually unchallengeable
      absent extraordinary circumstances,” Ford v. State, 105 Nev. 850, 853,
3     784 P.2d 951, 953 (1989), which the district court concluded Richard did
      not demonstrate. Substantial evidence supports the district court’s
4     conclusion in this regard.
5            In addition, the expert-witness report Richard presented during
      the postconviction proceedings did not diagnose Richard with battered
6     spouse syndrome, but rather concluded he had different conditions
      stemming from his difficult upbringing and substance abuse. Under these
7     circumstances, Richard failed to demonstrate a reasonable probability of a
      different outcome at trial had counsel presented a defense based upon
8     battered spouse syndrome or presented witnesses in an effort to support
      such a defense. Therefore, we conclude the district court did not err in
9     denying this claim.
10            Second, Richard argued his trial counsel was ineffective for
      failing to present evidence to support Richard’s theory of self-defense.
11    Richard failed to demonstrate his trial counsel’s performance was deficient
      or resulting prejudice. As stated previously, trial counsel testified at the
12    evidentiary hearing he interviewed witnesses in preparation for trial, but
      chose not to present their testimony at trial out of a concern they would
13    contradict Richard's testimony. Tactical decisions such as these “are
      virtually unchallengeable absent extraordinary circumstances,” id., which
14    the district court concluded Richard did not demonstrate. Substantial
      evidence supports the district court's conclusion in this regard. In addition,
15    during trial Richard testified regarding his belief in his need to act in self-
      defense and counsel questioned him at length regarding his thoughts and
16    actions during the incident. As Richard testified regarding the incident and
      the witnesses Richard identified did not actually witness the incident that
17    caused the victim’s death, Richard failed to demonstrate a reasonable
      probability of a different outcome had trial counsel presented these
18    potential witnesses at trial in support of Richard’s assertion of self-
      defense. Therefore, we conclude the district court did not err in denying
19    this claim.
20            Third, Richard argued his trial counsel was ineffective for
      failing to present mitigation evidence or expert witness testimony at the
21    sentencing hearing regarding Richard's mental health issues and history
      of suffering abuse. Richard failed to demonstrate his trial counsel's
22    performance was deficient or resulting prejudice. Trial counsel filed a
      sentencing memorandum that included a report prepared by a
23    psychologist who interviewed Richard at length. The report noted
      Richard’s abusive upbringing and psychological difficulties. During the
24    sentencing hearing, Richard's counsel referenced the sentencing
      memorandum and the sentencing court stated it had read the report.
25    Richard failed to demonstrate these were the actions of an objectively
      unreasonable defense attorney. As trial counsel filed a sentencing
26    memorandum containing information regarding Richard’s mental health
      issues and history of suffering abuse, Richard failed to demonstrate a
27    reasonable probability of a different outcome at the sentencing hearing
      had counsel presented further information of this nature. Therefore, we
28    conclude the district court did not err in denying this claim.
                                            10
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 11 of 27




1                  Next, Richard argues the district court erred in declining to
            conduct a second evidentiary hearing after Richard supplemented the
2           postconviction record with a report regarding a new psychological
            examination. Following the first evidentiary hearing, the district court ·
3           permitted Richard to retain an expert to further investigate whether a
            defense based upon battered spouse syndrome would have been
4           appropriate. As noted previously, the resulting report did not indicate
            Richard suffered from battered spouse syndrome. Given the nature of the
5           report, the district court concluded a new evidentiary hearing was not
            necessary and denied the petition. Because a claim based upon battered
6           spouse syndrome would not have entitled Richard to relief, we conclude
            the district court properly denied the petition without conducting a second
7           evidentiary hearing. See Hargrove v. State, 100 Nev. 498, 502–03, 686
            P.2d 222, 225 (1984).
8

9    Order of Affirmance, Exh. 28 (ECF No. 11-13), pp. 2–4. This ruling by the Nevada Court

10   of Appeals was not unreasonable.

11          In Ground 1A, Richard claims that his trial counsel should have called several

12   lay witnesses to support his defense. See Third Amended Petition (ECF No. 51), pp.

13   11–19. But, as the Nevada Court of Appeals noted, Richard’s trial counsel testified that

14   he knew of those potential witnesses, knew how they would testify, and considered

15   calling them to testify, but decided not to, because calling them would present a danger

16   of discrediting Richard’s own testimony. See Transcript of Evidentiary Hearing, Exh.

17   161, pp. 32–36 (ECF No. 40-1, pp. 33–37). Specifically, counsel testified as follows:

18          Credibility is key. My client testified. It was very important to me that our
            defense was consistent. I didn’t want any witnesses that were going to
19          take the stand and impeach my -- any of my own witnesses take the stand
            and impeach my own client.
20

21   Id. at 33 (ECF No. 40-1, p. 34). Counsel also testified as follows, under questioning by

22   the court:

23                  A.     …. And you’re right, there were witnesses that were going to
            testify to previous instances I think as well. And there were, in my opinion
24          when you take the stand your credibility is the most important aspect of
            your testimony. And in my memory I was concerned that they would not
25          be consistent with what my client testified to on the stand.
26                 And the only person who knew or didn’t know what happened in the
            apartment, which is where the actual incident took place was my client.
27          There was only the two of them. And the victim of course is deceased. So
            it was paramount to me that my client had credibility when he testified
28          before the jury. So I didn’t want to have witnesses that would come in and
                                                 11
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 12 of 27




1           provide information that was inconsistent with what he said, because what
            he said was so crucial.
2
                   Q.     So before or as you were making that decision had you
3           actually talked to those witnesses yourself and so you knew what they
            were going to say and made the decision after hearing your client’s
4           testimony, that this witness is going to contradict my client?
5                  A.     That is correct.
6    Id. at 34–35 (ECF No. 40-1, pp. 35–36).

7           There was evidence before the state district court corroborating trial counsel’s

8    testimony that he believed the possible witnesses suggested by Richard could reveal

9    information that would be harmful to Richard’s case. For example, an investigator’s

10   report of an interview with potential witness Elbert Black stated:

11          Elbert said that he noticed a change in Marvin after Marvin started to use
            “sherms” laced with embalming fluid. It was a mental change and Elbert
12          didn’t like it. It bothered Elbert so much that he had mentioned to his
            mother and father … that somebody had to get Marvin some help with his
13          addiction. Elbert said that when Marvin was living with him, he didn’t allow
            Marvin to smoke “sherms” ….
14
                                              *   *    *
15
            Elbert seems to remember something about Elbert and Loreal 's mother,
16          Laura, having some argument ... and that Laura had a restraining order
            out against Marvin.
17
                                              *   *    *
18
                   Elbert said that over the years Loreal and Marvin would come to his
19          house to visit and at least once he remembers seeing a bruise on Loreal’s
            arm. Elbert would ask what happened and Loreal would tell Elbert that she
20          and Marvin would be wrestling and playing around. Elbert said that he
            believes that was something Loreal and Marvin did often and that was
21          wrestling and playing around. Elbert said that he does not remember
            [ever] seeing any bruises on Marvin.
22

23   Investigator’s Report of Interview with Elbert Black, Exh. 4 to Supplemental Petition

24   (ECF No. 9-11, pp. 165–67). Another example is an investigator’s report of an interview

25   with potential witness Asha Hollman:

26                 … [S]he came to realize that both Loreal and Marvin had mental
            issues. She said that both would start arguments over little things and the
27          verbal arguments would escalate into yelling and calling each other names
            and using cuss words.
28
                                                  12
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 13 of 27




1                                             *    *   *
2           … Loreal showed Asha a photo of herself in her cell phone. Loreal had a
            right black eye in the photo and Loreal told Asha that Marvin had hit her.
3           Asha said that Marvin was just [as] bad as Loreal. He would raise his
            voice, cuss, and use foul language also.
4
                                              *    *   *
5
            Asha said that Loreal would drink alcohol and on at least one [occasion]
6           that she is aware of Marvin had come home after using “sherm’s”. On one
            of those occasions Loreal got mad at Marvin for using ‘sherms”.
7

8    Investigator’s Report of Interview with Asha Hollman, Exh. 6 to Supplemental Petition

9    (ECF No. 9-11, pp. 175–76); see also Written Statement of Erin Black, Exh. 5 to

10   Supplemental Petition (ECF No. 9-11, pp. p. 169) (“During the time we were together,

11   I’ve never seen, witnessed, nor been involved in any disputes with him except one

12   instance. It was the year of 2005. I filed a statement but never [pursued] or pressed

13   charges.”); Incident Report, Regarding Battery/Domestic Violence Incident, Exh. 8 to

14   Supplemental Petition (ECF No. 9-11, pp. 187–88); Report Regarding Domestic

15   Violence Investigation, Exh. 9 to Supplemental Petition (ECF No. 9-11, pp. 191–92)

16   (Alexis Lintgeris-Porto’s statement to police regarding incident in Walmart parking lot);

17   Incident Report, Exh. 10 to Supplemental Petition (ECF No. 9-11, pp. 194–98 (regarding

18   incident in Walmart parking lot); Investigator’s Report of Interview with Brenda Smith,

19   Exh. 16 to Supplemental Petition (ECF No. 10-1, p. 48) (Brenda Smith was aware of

20   Richard’s use of “sherm”).

21          Therefore, there was substantial evidence, presented in the state habeas action,

22   indicating that Richard’s trial counsel had available the witnesses suggested now by

23   Richard, and knew how they would testify, but he made a sound strategic decision not

24   to call them to testify. See Strickland, 466 U.S. at 690–91 (“[S]trategic choices made

25   after a thorough investigation of law and facts relevant to plausible options are virtually

26   unchallengeable”); see also Rhode v. Hall, 582 F.3d 1273, 1284 (11th Cir. 2009)

27   (“Which witnesses, if any, to call, and when to call them, is the epitome of a strategic

28   decision, and it is one that we will seldom, if ever, second guess”). This Court finds that
                                                  13
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 14 of 27




1    the Nevada Court of Appeals’ ruling in this regard was not objectively unreasonable.

2    The Court will deny habeas corpus relief on Ground 1A.

3           In Ground 1B, Richard claims that his trial counsel was ineffective for not

4    presenting expert testimony at trial regarding his alleged psychological conditions,

5    including posttraumatic stress disorder (PTSD) and battered spouse syndrome.

6    Specifically, Richard points to the reports of Dr. Michelle Carro (Exh. 113 (ECF No. 38-

7    15)) and Dr. Shera Bradley (Exh. 35 (ECF No. 21-1) (sealed)), and he asserts that his

8    trial counsel should have presented testimony of Dr. Carro and/or Dr. Bradley, or similar

9    testimony. See Third Amended Petition (ECF No. 51), pp. 19–25. The Nevada Court of

10   Appeals reasonably determined that Richard’s trial counsel did not perform

11   unreasonably in this manner, and, at any rate, Richard was not prejudiced.

12          Dr. Carro’s report described Richard’s difficult childhood, but Dr. Carro did not

13   diagnose Richard as suffering from PTSD. See Report of Dr. Michelle Carro, Exh. 113

14   (ECF No. 38-15). Dr. Carro’s report does not make any mention of abuse of Richard by

15   Loreal, and it provides no support for a theory that Richard suffered from PTSD as a

16   result of such abuse, or that he suffered from battered spouse syndrome. See id. On the

17   other hand, Dr. Carro’s report included a statement that Richard “believed that he

18   needed to compromise his opinions and desires first before things would eventually turn

19   his way,” and “this led to a build up of anger and resentment which would manifest itself

20   in passive-aggressive behavior, psychosomatic symptoms, substance abuse and

21   occasional uncontrolled outbursts of temper.” See id. at 3 (ECF No. 38-15, p. 6).

22   Dr. Carro also stated in her report: “Mr. Richard is a gentleman with a poorly developed

23   sense of self and underdeveloped ability to cope effectively in the face of adult stressors

24   and relationships.” Id. at 4 (ECF No. 38-15, p. 7). Dr. Carro’s report refers repeatedly to

25   Richard’s abuse of drugs. See id. There is nothing in Dr. Carro’s report that would have

26   provided any significant support for Richard’s self-defense theory, or for a theory that he

27   suffered from PTSD or battered spouse syndrome as a result of abuse by Loreal.

28
                                                 14
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 15 of 27




1           Dr. Bradley’s report, like Dr. Carro’s, describes events from Richard’s difficult

2    childhood. See Report of Dr. Shera Bradley, Exh. 35 (ECF No. 21-1). Dr. Bradley’s

3    report describes Richard’s long-term, heavy use of PCP and other illegal drugs. Id. at 4,

4    6, 13. The report goes on to describe events from Richard’s tumultuous, and sometimes

5    violent, relationship with his ex-wife, Erin Black. See id. at 4–5. It describes Richard’s

6    criminal history. Id. at 7, 9–10. It notes that Richard “was booked for battery domestic

7    violence on June 7, 2007 with Loreal listed as the victim.” Id. at 7. The report states that,

8    on the day that Loreal was killed, Richard “smoked PC and was hallucinating” and was

9    “all scared and paranoid.” Id. at 11. Regarding the incident that led to Loreal’s death, the

10   report states: “He stated Loreal was yelling and grabbed a knife and then he grabbed a

11   knife and ‘poked her’ twice.” Id. at 12. Dr. Bradley’s report describes Loreal’s aggressive

12   and violent treatment of Richard, and their generally violent relationship (see id. at 6,

13   10–13). Dr. Bradley diagnosed Richard as having PTSD (id. at 12), but her report

14   appears to attribute the PTSD to Richard’s childhood, not to his relationship with Loreal.

15   See id. at 13 (“Marvin has experienced a great deal of abuse during his childhood and

16   he described symptoms that are consistent with PTSD.”). Dr. Bradley’s report concludes

17   as follows:

18                 During the two years that Loreal and Marvin were together, there
            were repeated physical altercations, some of which resulted in police
19          involvement. Marvin described that they were selling drugs, he continued
            using drugs, and there were infidelities on both parts. He indicated Loreal
20          engaged in prostitution. Over time, Marvin became increasingly paranoid.
            He thought cars were following him and law enforcement was tapping his
21          phones. The day of the instant offense, Marvin used PCP, alcohol,
            marijuana, and cough syrup. He described that he was hallucinating and
22          was feeling more and more paranoid. He reached out for support, by way
            of contacting Ms. Maddox, only to learn that she had Alzheimer’s. He
23          described feeling alone and that these were signs to him. He stated that
            after he went to Ms. Maddox’s house, they went shopping, however he
24          stayed in the car and smoked more marijuana. After they were back at
            home, he and Loreal were fighting and he reports that he tried to
25          disengage from that by going to sleep after drinking Nyquil. After he
            awoke, they engaged in more fighting which ultimately resulted in Marvin
26          stabbing Loreal.
27                From the data available for this evaluation, it seems clear that
            Marvin and Loreal had a conflictual relationship and the day of the crime
28          was no different. Marvin’s reactions during the altercation with Loreal were
                                                  15
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 16 of 27




1           fueled by the constant drug abuse during the time leading up to the day, in
            addition to the high level of intoxication that was likely present, based on
2           his self-reported use. He had poor coping skills and did not deal with
            conflict well. Many children who have experienced abuse have poor skills
3           in dealing with altercations and may cower, retreat, or become aggressive
            when confronted. It is my opinion that his behavior that day was a
4
            combination of the aggressive nature of his relationship with Loreal, his
5           deficit interpersonal skills, and the effects of the drugs he was using.
6    Id. at 13–14. In sum, there is little in Dr. Bradley’s report supporting a theory that

7    Richard stabbed Loreal in self-defense; on the other hand, the report contains a great

8    deal of information that would have reflected poorly on Richard and would have been

9    harmful to his defense.

10          Richard’s trial counsel did not perform unreasonably in choosing not to present,

11   before the jury, testimony of Dr. Carro or Dr. Bradley, or a similar expert.

12          The Nevada Court of Appeals’ ruling on the claim in Ground 1B was reasonable;

13   it was not contrary to, or an unreasonable application of, clearly established Federal

14   law, as determined by the Supreme Court of the United States, and it was not based on

15   an unreasonable determination of the facts in light of the evidence presented. See 28

16   U.S.C. § 2254(d). The Court will deny habeas corpus relief on Ground 1B.

17          In Ground 2, Richard claims that his federal constitutional rights were violated as

18   a result of ineffective assistance of his trial counsel, because of trial counsel’s failure to

19   present certain evidence—the same evidence he points to in Grounds 1A and 1B—in

20   mitigation at sentencing. Id. at 31–32.

21          Richard’s trial counsel submitted two sentencing memoranda prior to Richard’s

22   sentencing. The first included the report by Dr. Carro. See Sentencing Memorandum,

23   Exh. 113 (ECF No. 38-15). The second included a letter from Richard’s ex-wife,

24   conveying her request that the court show leniency toward Richard. See Supplemental

25   Sentencing Memorandum, Exh. 114 (ECF No. 38-16). At the sentencing hearing,

26   Richard made a lengthy statement. See Transcript of Sentencing, Exh. 116, pp. 3–6

27   (ECF No. 39-1, pp. 4–7). Loreal’s mother spoke at the sentencing hearing and asked

28   the court to have mercy on Richard. See id. at 9–12 (ECF No. 39-1, pp. 10–13). The
                                                   16
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 17 of 27




1    prosecution asked for consecutive prison sentences of 10 years to life and 8 to 20

2    years. See id. at 3 (ECF No. 39-1, p. 4). The judge sentenced Richard to consecutive

3    prison sentences of 10 to 25 years and 3 to 8 years. See id. at 12–15 (ECF No. 39-1,

4    pp. 13–16); Judgment of Conviction, Exh. 2 (ECF No. 9-2).

5           The Court determines that the claim in Ground 2 is without merit, and the Nevada

6    Court of Appeals’ affirmance of denial of relief on the claim was reasonable. The record

7    reflects that, at sentencing, the court had information about Richard’s mental health

8    background and about the relationship between Richard and Loreal. There is no

9    showing that Richard’s counsel acted unreasonably in not presenting other witnesses or

10   evidence at the sentencing hearing. Certainly, there is no showing that presenting

11   additional witnesses or evidence would have raised a reasonable probability of a better

12   outcome; as it was, the judge imposed a lower sentence than was requested by the

13   State. The Court will deny habeas corpus relief on Ground 2.

14          Richard requests an evidentiary hearing on Grounds 1A, 1B and 2. See Motion

15   for Evidentiary Hearing (ECF No. 75), pp. 6–8. These claims, though, were ruled on, on

16   their merits, by the state court, and this Court determines that Richard does not show

17   the state-court rulings to be unreasonable under 28 U.S.C. § 2254(d). Therefore, further

18   evidentiary development is unwarranted. The Court will deny the motion for an

19   evidentiary hearing on these claims. See Pinholster, 563 U.S. at 185–87.

20          Ground 1E

21          In Ground 1E, Richard claims that his federal constitutional rights were violated

22   as a result of ineffective assistance of his trial counsel, because “counsel failed to follow

23   up on juror tampering.” Third Amended Petition (ECF No. 51), pp. 27–29.

24          In ruling on Respondents’ motion to dismiss, the Court determined that this claim

25   was not asserted by Richard in state court, but would now be procedurally barred in

26   state court, so it is technically exhausted but potentially barred by the procedural default

27   doctrine. See Order entered November 4, 2019 (ECF No. 61), pp. 11–12. The Court

28   then recognized that Richard might be able to overcome the procedural default by
                                                  17
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 18 of 27




1    showing, under Martinez, that his state post-conviction counsel was ineffective for not

2    asserting the claim in his state habeas action. See Id. However, the Court determined

3    that the question whether Richard can overcome the procedural default of the claim is

4    intertwined with its merits, such that the procedural default issue would be better

5    addressed in conjunction with the claim’s merits, in light of Respondents’ answer and

6    Richard’s reply. See id.

7           On the sixth day of Richard’s trial, an alternate juror found, in her juror’s

8    notebook, a piece of paper with the word “guilty” written on it, and she brought this to

9    the trial court’s attention. See Trial Transcript, July 19, 2010, Exh. 98, p. 97 (ECF No.

10   37-5, p. 33). The judge observed that the note appeared to be on the same size paper

11   as is in the jury notebooks. See id. The judge made the note part of the record. See id.

12   The judge informed counsel that the court reused jury notebooks and it was possible the

13   note was left in the jury notebook after a previous trial. Id. at 97–98 (ECF No. 37-5, pp.

14   33–34). The judge informed counsel that the previous trial in that court, about two

15   weeks before, had ended in a guilty verdict. Id. at 98 (ECF No. 37-5, p. 34). The next

16   day, the court brought the alternate juror in for questioning. See Trial Transcript, July

17   20, 2010, Exh. 100, p. 5 (ECF No. 38-2, p. 6). The alternate juror described how she

18   found the note in her juror’s notebook. See id. at 6 (ECF No. 38-2, p. 7). She said she

19   had taken a lot of notes but had not noticed it before. See id. The judge stated:

20          We’ve looked at it and it does appear to be the same type of paper that’s
            in those notebooks. We do reuse those notebooks, and in our discussion
21          we had thought perhaps it was one that was left over in a notebook from a
            previous trial, because they would have taken a vote and done things in
22          that previous trial as well. But obviously, we don’t know exactly.
23   Id. Counsel were given an opportunity to question the alternate juror, and defense

24   counsel asked her how many pages back in the notebook she found the note, and she

25   explained that she found it a few pages into the notebook from where she had stopped

26   writing her notes. See id. at 7–8 (ECF No. 38-2, pp. 8–9). Defense counsel also asked if

27   she had any communications with anyone who suggested that they put the note there,

28   and she answered that she had not. Id. at 8–9 (ECF No. 38-2, pp. 9–10). Then, under
                                                  18
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 19 of 27




1    questioning by the judge, the alternate juror stated that she was not affected by the

2    note, and it did not cause her to be swayed in either direction. Id. at 9 (ECF No. 38-2, p.

3    10). The judge then discussed the matter with counsel, and defense counsel stated:

4                   Your Honor, I could file an objection and raise the issue, but I’ve
            just, from the beginning, felt that this woman made a very good juror.
5           She’s been always attentive, always following the evidence and, you
            know, her notebook shows a book full of notes that she’s taken as she
6           filtered through it here today.
7                   So you know, I’m hesitant – the other thing, she’s an alternate. I
            don’t even know – I doubt we’ll even get to her at this point. So at this
8           point, I just appreciate the Court, you know, creating the record and I’m
            not going to object or do anything other than I’ve told the Court, that I
9           appreciate the work that you’ve done to find out the facts of this so far.
10   Id. at 10 (ECF No. 38-2, p. 11). The prosecutor similarly expressed that she did not

11   think anything further had to be done; she stated:

12                 And I think – well, defense counsel as well as ourselves had
            probably come to the conclusion that no one did it purposefully. It was
13          probably from an old juror notebook and it just happened to be in there. So
            with that, Judge, we’ll submit it.
14

15   Id. at 11 (ECF No. 38-2, p. 12). The alternate juror was not excused, and the trial

16   proceeded.

17          There was—and is—no evidence that the note was placed in the alternate juror’s

18   notebook by another juror or by anyone else involved in Richard’s trial, or that it was

19   meant as a comment on Richard’s trial, or that the alternate juror was affected by it.

20   This claim is based purely on speculation. The evidence, and the conclusion of defense

21   counsel, the prosecutor, and the judge, was that the note was left in the notebook after

22   a previous trial and had nothing to do with Richard’s trial.

23          This Court determines that this claim of ineffective assistance of trial counsel is

24   meritless. Richard’s trial counsel performed in a reasonable manner with respect to the

25   paper found in the alternate juror’s notebook, and, at any rate, there is no showing that

26   Richard was prejudiced. The Court finds that this claim is insubstantial, within the

27   meaning of Martinez, and, therefore, Richard does not meet the standard described in

28   Martinez. Nor does Richard make any showing that an evidentiary hearing is warranted
                                                  19
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 20 of 27




1    on this claim; Richard does not give any indication what further he would attempt to do

2    at an evidentiary hearing to substantiate the claim. The claim will be denied as

3    procedurally defaulted.

4           Grounds 1F and 5

5           In Ground 1F, Richard claims that his federal constitutional rights were violated

6    as a result of ineffective assistance of his trial counsel, on account of his trial counsel’s

7    failure “to litigate the issue whether the police acted in bad faith when they failed to test

8    Mr. Richard’s blood.” Third Amended Petition (ECF No. 51), pp. 29–31. And, in the part

9    of Ground 5 remaining to be adjudicated, Richard claims that his federal constitutional

10   rights were violated because “[t]he State failed to preserve material evidence by not

11   testing Mr. Richard’s blood, [and] it made that decision in bad faith.” Id. at 33–34; see

12   also Order entered November 5, 2019 (ECF No. 61) (dismissing the claim in Ground 5

13   that Richard’s federal constitutional rights were violated because the detective lied

14   under oath).

15          In ruling on Respondents’ motion to dismiss, the Court determined that the claim

16   in Ground 1F was not asserted by Richard in state court, but would now be procedurally

17   barred in state court, so it is technically exhausted but potentially barred by the

18   procedural default doctrine. See Order entered November 4, 2019 (ECF No. 61), pp.

19   11–12. The Court recognized that Richard might be able to overcome the procedural

20   default by showing, under Martinez, that his state post-conviction counsel was

21   ineffective for not asserting the claim in his state habeas action. See Id. However, the

22   Court determined that the question whether Richard can overcome the procedural

23   default of the claim is intertwined with its merits, such that the procedural default issue

24   would be better addressed in conjunction with the claim’s merits, in light of

25   Respondents’ answer and Richard’s reply. See id.

26          Richard alleges that the police acted in bad faith in not having his blood tested for

27   intoxicants after his arrest. Third Amended Petition (ECF No. 51), pp. 29–31. Richard

28   alleges that, at the time, he was under the influence of alcohol, PCP, marijuana and
                                                   20
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 21 of 27




1    Nyquil. Id. at 29. He alleges that the effect of these substances, together with sleep

2    deprivation and other factors, rendered him unable to give a voluntary statement. Id.

3           Richard’s trial counsel moved to suppress his statement to the police, based in

4    part on his intoxication, and the court held an evidentiary hearing on the motion. See

5    Motion to Suppress, Exh. 83 (ECF No. 34-21); Transcript of Richard’s Statement to

6    Police, Exh. 30 (ECF No. 19-1); Trial Transcript, July 14, 2010, Exh. 94, pp. 3–53 (ECF

7    No. 36-1, pp. 4–54) (evidentiary hearing). Detective Martin Wildemann, who conducted

8    the interrogation, testified. Trial Transcript, July 14, 2010, Exh. 94, pp. 3–34 (ECF No.

9    36-1, pp. 4–35). Detective Wildemann testified that, the procedures employed with

10   respect to a suspect who may be under the influence of a substance, including whether

11   to have the suspect’s blood tested, was a “judgment call.” Id. at 18–23 (ECF No. 36-1,

12   pp. 19–24). Detective Wildemann testified that he had never had a blood test done on a

13   suspect, and he had not heard of that being done by others. Id. Detective Wildemann

14   testified that Richard’s gait appeared to be steady, and he was articulate and lucid;

15   based on such factors, Detective Wildemann believed that Richard was able to give a

16   voluntary statement. Id.

17          The trial judge ruled that, while Richard appeared sleepy on the videotape of the

18   interrogation, and while he was likely under the influence of some substance, he was

19   generally alert and able to understand the questions he was asked, his statement was

20   generally coherent, and he did not appear to be so intoxicated as to be unable to

21   voluntarily waive his rights and give the statement; the trial court therefore denied the

22   motion to suppress and ruled Richard’s statement admissible. See id. at 50–52 (ECF

23   No. 36-1, pp. 51–53).

24          Richard has filed, as an exhibit, a report of a defense investigator’s interview with

25   Loreal’s mother, Laura, that states:

26          She [Laura] stated that Detective [Wildemann] took her aside and
            explained to her that off the record he didn’t want to see Marvin get an
27          insanity or under the influence defense because of Sherm. (PCP)
28
                                                 21
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 22 of 27




1    Report of Interview with Laura Goodwin, Exh. 31 (ECF No. 19-2, p. 3). Richard claims

2    that his trial counsel knew of this information but failed to question Detective

3    Wildemann, or call Laura to testify, to bring it out in support of the motion to suppress.

4    Third Amended Petition (ECF No. 51), p. 30. Richard claims that if the trial court had

5    heard about Detective Wildemann’s alleged comment to Laura, there is a reasonable

6    probability the court would have granted the motion to suppress, Richard’s statement to

7    the police would not have come into evidence, and the result of the trial would have

8    been more favorable for Richard. Id. at 30–31.

9            This Court determines that this claim is insubstantial, in that there is no showing

10   that Richard’s trial counsel performed unreasonably, and there is, at any rate, no

11   showing that Richard was prejudiced.

12           The Court notes first that, when he was arrested, Richard obviously knew that he

13   was under the influence of PCP, but, while he told the detective that he had consumed

14   alcohol, marijuana, and Nyquil, he did not mention the PCP. This—not the lack of a

15   blood test—was the primary reason why Richard’s PCP use was not discovered by the

16   police. Moreover, there was nothing to stop Richard from informing the trial court, in the

17   context of the motion to suppress, that he had used PCP, and may have been under its

18   influence when he gave his statement.

19           The Court also notes that, while the report of the investigator’s interview with

20   Laura indicates that Detective Wildemann told Laura that he did not want Richard to

21   have a defense based on his use of PCP, the report does not indicate that was the

22   reason that Detective Wildemann did not have Richard’s blood tested. That step in the

23   logic of Richard’s claim is unsupported by any evidence and is contradicted by the

24   testimony of Detective Wildemann’s testimony about why he did not have a blood test

25   done.

26           And, most importantly, the trial court conducted an evidentiary hearing to

27   determine whether or not Richard was so intoxicated as to be unable to voluntarily

28   waive his rights and give a statement to the police, and the court ruled that he was not.
                                                  22
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 23 of 27




1    There is no showing that adding PCP to the mix of substances that Richard had

2    consumed—or attempting to cast doubt on the detective’s explanation why he did not

3    have Richard’s blood tested—would have altered the trial court’s view of the effect of

4    Richard’s intoxication on his ability to voluntarily waive his rights and give a statement to

5    the police.

6           This Court determines that this claim of ineffective assistance of trial counsel is

7    without merit. Richard’s trial counsel performed in a reasonable manner, and there is no

8    showing that Richard was prejudiced. Richard does not give any indication what

9    evidence he would proffer at any evidentiary hearing to support this claim, and the Court

10   determines that an evidentiary hearing on the claim is unwarranted. The Court finds this

11   claim is insubstantial, within the meaning of Martinez. The claim will be denied as

12   procedurally defaulted.

13          In Ground 5, Richard makes the related claim that his federal constitutional rights

14   were violated because “[t]he State failed to preserve material evidence by not testing

15   Mr. Richard’s blood, [and] it made that decision in bad faith….” Third Amended Petition

16   (ECF No. 51), pp. 33–34.

17          Richard asserted the claim in Ground 5 on his direct appeal, and the Nevada

18   Supreme Court ruled as follows:

19
                    … Richard contends that "[t]he State failed to preserve key
20          evidence by not testing [his] blood-alcohol content on the night of the
            incident" and thereby deprived him of due process by preventing him from
21          presenting an adequate defense at his trial. We construe this claim of
            error as a claim that the State failed to collect evidence, see Daniels v.
22          State, 114 Nev. 261, 266, 956 P.2d 111, 114 (1998), and, because
            Richard failed to present this claim in the court below, we review for plain
23          error, see NRS 178.602; Green v. State, 119 Nev. 542, 545, 80 P.3d 93,
            94–95 (2003). We conclude that Richard has failed to make a threshold
24          showing that the blood evidence was material and the State’s failure to
            gather this evidence was the result of negligence, gross negligence, or
25          bad faith, see Daniels, 114 Nev. at 267-68, 956 P.2d at 115 (establishing
            two-part test for assessing claims that the State failed to gather evidence),
26          and therefore he has not demonstrated plain error.
27   Order of Affirmance, Exh. 6, p. 2 (ECF No. 9-6, p. 3).

28
                                                  23
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 24 of 27




1           As this claim was ruled upon, on its merits, by the Nevada Supreme Court, this

2    Court considers the claim under the standard set forth in 28 U.S.C. § 2254(d). The claim

3    fails under that standard, because there is no Supreme Court precedent clearly

4    establishing that it is a violation of a defendant’s federal constitutional rights for law

5    enforcement to fail to gather potentially exculpatory evidence. See Arizona v.

6    Youngblood, 488 U.S. 51, 59 (1988) (“[T]he police do not have a constitutional duty to

7    perform any particular tests.”); Miller v. Vasquez, 868 F.2d 1116, 1119–20 (9th Cir.

8    1989) (ruling that Supreme Court precedent did not impose upon police a duty to obtain

9    evidence, as opposed to a duty to preserve evidence that is gathered). Absent Supreme

10   Court precedent establishing such a constitutional right, AEDPA, as codified at 28

11   U.S.C. § 2254(d), precludes relief on this claim. See Carey v. Musladin, 549 U.S. 70,

12   76–77 (2006) (holding that “clearly established federal law,” under 28 U.S.C. § 2254(d),

13   refers to holdings of the United States Supreme Court). The Court will, therefore, deny

14   relief on Ground 5.

15          Ground 6

16          In Ground 6, Richard claims that his federal constitutional rights were violated

17   because “[t]he State failed to timely turn over relevant discovery to defense counsel.”

18   Third Amended Petition (ECF No. 51), pp. 34–35. Richard’s claim is that, while the

19   defense had earlier received a transcript and audio recording of his statement to the

20   police, the State did not turn over the video recording of his statement until just a few

21   days before his trial commenced. See id. Richard claims that the delay in him receiving

22   the video record of his statement hampered him in litigating the admissibility of the

23   statement. See id.

24          Richard asserted this claim on his direct appeal, and the Nevada Supreme Court

25   ruled as follows:

26                … [A]ppellant Marvin Deandre Richard contends that his due
            process rights were violated when the State failed to provide timely
27          discovery of the video recording of his police interview. He argues that this
            untimely discovery violates Brady v. Maryland, 373 U.S. 83 (1963), and its
28          progeny and asserts that the district court should have dismissed the
                                                   24
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 25 of 27




1           charges or granted his motion for a continuance. We conclude that the
            untimely discovery did not violate Brady because the evidence was
2           provided before the start of trial, it was not favorable, and it was not
            material. See Mazzan v. Warden, 116 Nev. 48, 67, 993 P.2d 25, 37 (2000)
3           (identifying the components of a Brady violation). Further, the district
            court did not abuse its discretion by denying Richard’s motions for
4           dismissal or continuance because Richard failed to show that the State
            acted in bad faith or that he was prejudiced by the untimely discovery of
5           the video recording of the interview. See NRS 174.295(2); Evans v. State,
            117 Nev. 609, 638, 28 P.3d 498, 518 (2001).
6

7    Order of Affirmance, Exh. 6, pp. 1–2 (ECF No. 9-6, pp 2–3).

8           As this claim was ruled upon, on its merits, by the Nevada Supreme Court, this

9    Court considers the claim under the standard set forth in 28 U.S.C. § 2254(d).

10          In Brady v. Maryland, 373 U.S. 83 (1963), the United States Supreme Court held

11   that the “suppression by the prosecution of evidence favorable to an accused upon

12   request violates due process where the evidence is material either to guilt or

13   punishment, irrespective of the good faith or bad faith of the prosecution.” Brady, 373

14   U.S. at 87. To show a Brady violation, a petitioner must demonstrate that: (1) the

15   suppressed evidence is favorable to the accused, either as exculpatory or impeachment

16   evidence; (2) the State suppressed the evidence either willfully or inadvertently; and (3)

17   the defendant was prejudiced because the suppressed evidence was material, i.e.,

18   there was a reasonable probability that, had the evidence been disclosed, the result of

19   the proceeding would have been different. Stickler v. Greene, 527 U.S. 263, 281–82

20   (1999); see also Brady, 373 U.S. at 87.

21          Richard claims that the videotape of his statement to the police was material

22   because it showed that he was intoxicated when he gave the statement, and, as such, it

23   was evidence supporting his motion to suppress the statement. See Third Amended

24   Petition (ECF No. 51), p. 35. However, the trial court viewed the videotape during the

25   evidentiary hearing on the motion to suppress, and determined that it showed that, while

26   Richard was possibly under the influence of some substance, it appeared that he was

27   alert and coherent, and that he was not so intoxicated as to be unable to voluntarily

28
                                                 25
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 26 of 27




1    waive his rights and answer questions. See Trial Transcript, July 14, 2010, Exh. 94, pp.

2    50–52 (ECF No. 36-1, pp. 51–53).

3           Furthermore, the State did in fact turn over the videotape to the defense in

4    advance of the trial—the Friday before the Monday commencement of the trial. See

5    Third Amended Petition (ECF No. 51), pp. 34–35. The prosecutor told defense counsel

6    and the trial court that she did not receive the videotape from the police until just before

7    she disclosed it to the defense. See id. Richard does not show the prosecution’s

8    delayed disclosure of the videotape to be a violation of Brady or any rule established by

9    any other United States Supreme Court precedent.

10          Lastly, Richard does not show that he was prejudiced by the delayed disclosure

11   of the videotape. As is discussed above, the trial court did view the videotape and

12   determined that it did not show Richard to be so intoxicated as to render his waiver of

13   his rights involuntary. Richard alleges that the delayed disclosure of the videotape

14   prevented him from consulting with an expert regarding it before the hearing on the

15   motion to suppress, but he does not make any showing regarding what an expert may

16   have seen in the videotape to support the motion to suppress.

17          Richard has not demonstrated that the Nevada Supreme Court’s rejection of this

18   claim was “so lacking in justification that there was an error well understood and

19   comprehended in existing law beyond any possibility for fair minded disagreement.” See

20   Harrington, 562 U.S. at 103. The Court will deny relief on Ground 6.

21          Certificate of Appealability

22          The standard for the issuance of a certificate of appealability requires a

23   “substantial showing of the denial of a constitutional right.” 28 U.S.C. §2253(c). The

24   Supreme Court has interpreted 28 U.S.C. § 2253(c) as follows:

25                  Where a district court has rejected the constitutional claims on the
            merits, the showing required to satisfy § 2253(c) is straightforward: The
26          petitioner must demonstrate that reasonable jurists would find the district
            court’s assessment of the constitutional claims debatable or wrong. The
27          issue becomes somewhat more complicated where, as here, the district
            court dismisses the petition based on procedural grounds. We hold as
28          follows: When the district court denies a habeas petition on procedural
                                                  26
          Case 2:18-cv-00181-KJD-NJK Document 78 Filed 12/29/20 Page 27 of 27




1           grounds without reaching the prisoner’s underlying constitutional claim, a
            COA should issue when the prisoner shows, at least, that jurists of reason
2           would find it debatable whether the petition states a valid claim of the
            denial of a constitutional right and that jurists of reason would find it
3           debatable whether the district court was correct in its procedural ruling.
4    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074,

5    1077–79 (9th Cir. 2000). Applying this standard, the Court finds that a certificate of

6    appealability is unwarranted.

7    Conclusion

8           IT IS THEREFORE ORDERED that Petitioner’s Motion for an Evidentiary

9    Hearing (ECF No. 75) is DENIED.

10          IT IS FURTHER ORDERED that Petitioner’s Third Amended Petition for Writ of

11   Habeas Corpus (ECF No. 51) is DENIED.

12          IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability.

13          IT IS FURTHER ORDERED that the Clerk of the Court is directed to enter

14   judgment accordingly.

15

16                                 December
                       29thday of ______________________,  2020
            DATED THIS ___                                ____________.
17

18
                                                      KENT J. DAWSON,
19                                                    UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                 27
